Title: James Madison to Thomas Jefferson, 23 April 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     Apl. 23. 1810
          
            Yours of the 16th has been recd. It is not improbable that there will be an early occasion to send for public purposes, a ship to G.B. & France; & that Norfolk will be the port of Departure. I recommend therefore that your plow be lodged there as soon as may be, with the proper instructions to your Agent. It may not be amiss to include in them a
			 discretion to forward the plow to any other port, if he shd learn in time, that another is substituted for Norfolk. 
			 
			 Congs remain in the unhinged state which has latterly marked their proceedings; with the exception only, that a majority in the H. of R. have stucked 
                  stuck together so far as to pass a Bill providing for a conditional repeal by either of the Belligts of their Edicts; laying in the mean time, an addition of 50 perCt to the present duties on imports from G.B. & F. What the Senate will do with the Bill is rendered utterly uncertain by the policy which seems to prevail in that Branch.
			 
			 
			 Our
			 last authentic information from G.B. is of the 28. Feby & from France of the 2d of Feby. The information in both cases, has an aspect rather promising; but far from being definite; and subsequent accts thro’ the ordinary channels, 
                  suggest a do not favor a reliance on general professions or appearances. Bonaparte, does not seem to have yet attended to the distinction between the external & internal character of his Decrees; and to be bending his augmented faculties for annihilating British Commerce with the Contt with which our corrupt traders have confounded the Amn flag. And it will be a hard matter for Wellesley, shd he be well disposed, to drag the 
                  his AntiAmerican Colleagues into a change of policy; supported as they will be Speeches in Congs by the speeches & proceedings of Congs.
		   From those the inference will be that one party is prefers submission of our Trade to British regulation, and the other confesses the impossibility of resisting them 
                  it. 
                  Without
			 a change of Ministry, of which there is some prospect, it wd be imprudent to count on any radical change of policy. For
			 the moment, I understand that the Merchts will not avail themselves of the unshackled trade they have been contending for; a voluntary Embargo being produced by the certainty of a glutted Market, in England, and the apprehension of Brit: Blockades, and French confiscations. The experiment about to be made will probably open too late the eyes of the people, to the expediency & efficacy of the means which they have suffered
			 to be taken out of the hands of the Govt and to be incapacitated for future use. The
			 Merinos are not yet heard of. Be assured of my constant & affe respects.
          
            James Madison
        